      Case: 1:99-cr-00771 Document #: 266 Filed: 04/16/21 Page 1 of 1 PageID #:876




                                                                         April 16, 2021
VIA ECF

Hon. Gary S. Feinerman
United States District Judge
Everett McKinley Dirksen
United States Courthouse
219 South Dearborn Street
Chicago, IL 60604

                               Re: U.S. v. Robert Rollins, 99-CR-771

Dear Judge Feinerman:

        I write to inform the Court that we have spoken with Mr. Rollins about the issues raised
in his most recent submissions (DE 263 and DE 265). We have also reached out to the
government, and are trying to resolve these concerns administratively before requesting
assistance from the Court.

       As such, we hereby withdraw any requests for relief made in the pro se letters docketed
on April 9 and April 16 (DE 263 and DE 265), to the extent not already addressed by the Court’s
Minute Entry from April 12, 2021 (DE 264), denying such requests without prejudice. If it
becomes necessary at a later date, Mr. Rollins will file any requests for relief with the Court
through counsel, in accordance with the Court’s directives.


                                                    Respectfully submitted,

                                                    /s/ John Gleeson
                                                    John Gleeson
                                                    jgleeson@debevoise.com
                                                    919 Third Avenue
                                                    New York, New York 10022
                                                    (212) 909-6000
                                                    Counsel to Robert Rollins


cc:     All counsel of record (via ECF)
